Citation Nr: 1335938	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of lung cancer from 
May 1, 2005.

2.  Entitlement to an initial rating in excess of 40 percent for chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer.

3.  Entitlement to an effective date earlier than July 10, 2009, for service connection for dementia, residual of encephalopathy, due to lung cancer treatment.


REPRESENTATION

Appellant represented by:	Cecila R. Weld, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from January 1957 to February 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified at a hearing at the RO before the Board in October 2008; a transcript of the hearing is associated with the claims files.

This case was before the Board in August 2010 when it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The Veteran died in November 2010.  In December 2010, the Veteran's surviving spouse filed a VA Form 21-0847, requesting that she be substituted as the appellant in the Veteran's appeal.  In August 2012, the RO determined that she qualified as the proper substituted claimant.  

The issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person was raised by the Veteran in December 2008.  The appellant's representative raised the issue again in a December 2012 statement, and submitted a copy of the Veteran's initial claim, dated in December 2008.  To date, this claim has not been adjudicated by the RO.  As the Board does not have jurisdiction over it, such issue is referred it to the originating agency for appropriate action. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

The appellant's representative has filed a timely notice of disagreement with an October 2012 rating decision assigning an effective date of July 10, 2009, for the grant of service connection for dementia, residual of encephalopathy, due to treatment for the Veteran's service-connected lung cancer.  The record does not reflect that the appellant has been provided a statement of the case in response to the notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In addition, further action by the originating agency is required before the Board decides the issues that have been developed for appellate consideration.  

Subsequent to the August 2010 remand, in November 2010 and July 2013, the appellant's representative submitted private treatment records from Gulf Coast Medical Center, Select Specialty Hospital, and Bay Medical Center for the period of June through July 2010.  While the RO reviewed the records from Gulf Coast Medical Center in the July 2013 supplemental statement of the case, it did not list or discuss the records from Select Specialty Hospital or Bay Medical Center, which the appellant's representative argues, pertain to the appellant's claims.  The appellant has not waived her right to have the evidence reviewed by the originating agency.  Further, in a July 2013 statement, the appellant's representative explicitly declined to waive review of such evidence by the originating agency, and requested that the appeal be remanded for consideration of the evidence by the originating agency.  See 38 C.F.R. § 20.1304 (2013).      

In addition, in several statements dated in July 2013, the appellant's representative requested an informal conference with a Decision Review Officer to discuss the pending claims.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the appellant and her representative with a statement of the case on the issue of entitlement to an effective date earlier than July 10, 2009, for service connection for dementia, residual of encephalopathy, due to treatment for lung cancer.  The appellant and her representative must be informed of the  requirements to perfect an appeal with respect to this new issue.  If the appellant perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for further appellate action.  

2.  The RO or the AMC should schedule the appellant for an informal conference.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

